              Case 2:16-cv-01212-JLR Document 200 Filed 05/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          JANE DOES 1-10, et al.,                        CASE NO. C16-1212JLR

11                                Plaintiffs,              ORDER ON REMAND FROM
                   v.                                      THE NINTH CIRCUIT COURT
12                                                         OF APPEALS
            UNIVERSITY OF WASHINGTON,
13
            et al.,
14
                                  Defendants.
15
            Before the court is the opinion and mandate of the Ninth Circuit Court of Appeals
16
     affirming in part, reversing in part, and vacating in part the court’s order reissuing the
17
     preliminary injunction in this matter. (9th Cir. Mem. Op. (Dkt. # 197); 9th Cir. Mandate
18
     (Dkt. # 199); see also 11/30/17 Order (Dkt. # 130).) The court ORDERS the parties to
19
     file, within 14 days of the filing date of this order, a joint status report proposing how the
20
     court should proceed in this matter in light of the Ninth Circuit’s order. The parties
21

22


     ORDER - 1
              Case 2:16-cv-01212-JLR Document 200 Filed 05/14/20 Page 2 of 2



 1   should attempt to agree in good faith on a unified approach. If they cannot so agree, they

 2   may outline their disparate suggestions in the joint status report.

 3          Dated this 14th day of May, 2020.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
